Order filed April 10, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00722-CR
                                    ____________

                             CARL LEE BANKS, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                       On Appeal from the 209th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1210223


                                         ORDER

       Appellant is represented by appointed counsel, Clyde Williams. Appellant’s brief
was originally due December 28, 2011.          We granted an extension of time to file
appellant’s brief until March 27, 2012. When we granted this extension, we noted that no
further extensions would be granted. No brief was filed. On March 28, 2012, counsel
filed a further request for extension of time to file appellant’s brief. To date, counsel has
submitted no brief. We deny the request and issue the following order.
       Accordingly, we order Clyde Williams to file a brief with the clerk of this Court
within 30 days of the date of this order. If Clyde Williams does not timely file the brief as
ordered, the Court may issue an order to the trial court regarding appointment of new
counsel.


                                       PER CURIAM




                                         2